                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

FRANCISCO GUTIERREZ,
          Plaintiff,

v.                                                         Case No: 2:19-cv-916-FtM-60NPM

PERFORMANCE
TRANSPORTATION, LLC and KEITH
HAROLD SMITH,

               Defendants.


                                     RELATED CASE ORDER
                                    AND TRACK ONE NOTICE

       It is hereby ORDERED that, no later than FOURTEEN (14) DAYS from the date of this

Related Case Order and Track Notice, counsel and any pro se party shall comply with Local Rule

1.04(d), and shall file and serve a certification as to whether the instant action should be designated

as a similar or successive case pursuant to Local Rule 1.04(a) or (b). The parties shall utilize the

attached form NOTICE OF PENDENCY OF OTHER ACTIONS.

       It is FURTHER ORDERED that, in accordance with M.D. Fla. Local Rule 3.05, this

action is designated a Track One case. All parties must comply with the requirements established

in Local Rule 3.05 for Track One cases.

2nd day of January, 2020
    SHERI POLSTER CHAPPELL                            JOHN E. STEELE
        Sheri Polster Chappell                          John E. Steele
   United States District Court Judge      Senior United States District Court Judge

        THOMAS P. BARBER                               MAC R. MCCOY
          Thomas P. Barber                              Mac. R. McCoy
   United States District Court Judge            United States Magistrate Judge

      NICHOLAS P. MIZELL
          Nicholas P. Mizell
    United States Magistrate Judge

Attachment:   Notice of Pendency of Other Actions [mandatory form]

Copies: All Parties of Record




                                           -2-
                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

FRANCISCO GUTIERREZ,
          Plaintiff,

v.                                                       Case No: 2:19-cv-916-FtM-60NPM

PERFORMANCE
TRANSPORTATION, LLC and KEITH
HAROLD SMITH,

               Defendants.


                        NOTICE OF PENDENCY OF OTHER ACTIONS

               In accordance with Local Rule 1.04(d), I certify that the instant action:

         IS           related to pending or closed civil or criminal case(s) previously filed in the
                      Court, or any other Federal or State court, or administrative agency as
                      indicated below:




         IS NOT       related to any pending or closed civil or criminal case filed with this Court,
                      or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than FOURTEEN (14) DAYS after appearance of the party.

Dated:



     [Counsel of Record or Pro Se Party]                  [Counsel of Record or Pro Se Party]
         [Address and Telephone]                              [Address and Telephone]




                                               -3-
